                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

SCOTT REED BLAISDELL,

               Petitioner,
                                                    Case No. 2:16-cv-103
v.
                                                    HONORABLE PAUL L. MALONEY
MITCH PERRY,

            Respondent,
_______________________________/

                                         JUDGMENT


       In accordance with the Order entered this date:

       IT IS HEREBY ORDERED that Judgment is entered in favor of Respondent and

against the Petitioner.



Date: February 6, 2019                               /s/ Paul L. Maloney
                                                    Paul L. Maloney
                                                    United States District Judge
